Citation Nr: 1326107	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1969 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The March 2010 rating decision determined that new and material evidence had not been received in order to reopen a previously denied claim of entitlement to service connection for a low back disorder.  Subsequently, an October 2010 rating decision determined that new and material evidence had been received to reopen the claim, but denied the Veteran's claim for entitlement to service connection for a low back disorder.  

The Board notes that the October 2010 rating decision also denied service connection for cervical spine osteoarthritis with fusion C2-3.  The Veteran entered a notice of disagreement in April 2011 for only service connection for a low back disorder.  While the October 2011 Statement of the Case included both a low back disorder and cervical spine osteoarthritis with fusion C2-3, the Veteran again limited his November 2011 substantive appeal to a low back disorder.  Therefore, as he did not perfect his appeal as to the issue of entitlement to service connection for cervical spine osteoarthritis with fusion C2-3, it is not properly before the Board.  

The Board further notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a final decision issued in April 1973, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  

2.  Evidence added to the record since April 1973 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The April 1973 rating decision that denied service connection for a low back disorder is final.  38 U.S.C. § 4005(c) (1973) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973) [ 38 C.F.R. §§ 3.104, 20. 302, 20. 1103 (2012)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection or a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102. 3.156(a), 3.159, 3.326(a).  As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Laws and Regulations

The Board notes that even though the RO found that new and material evidence had been submitted to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Analysis

The RO denied the Veteran's original claim of service connection for a low back disorder in an April 1973 rating decision.  The Veteran was notified of this decision and of his appeal rights in an April 1973 letter, but did not perfect a timely appeal of that denial.  Moreover, no evidence pertaining the to the Veteran's low back disorder was associated with the claims file within one year of the RO's decision.  

When the Veteran's claim was denied in April 1973, the record contained his service treatment records documenting the Veteran's complaints of low back pain, his statement that he injured his back at age six or seven when he fell off of a swing, and notations of lumbarization of S-1 with poorly formed lamina, osteoarthritis with fusion of C2-3, and an old compression fracture at C-7.  The evidence of record also contained a March 1970 letter from a physician who reviewed a physical examination and X-ray of the Veteran from February 1969, which revealed the Veteran's lumbosacral spine was classified as normal.  Based on this evidence, the RO denied the Veteran's claim on the basis that his low back disorders preexisted service and "there is no evidence of trauma to the back in service."  

While the Veteran was given notice of this action, he did not perfect an appeal on this decision.  As such, the April 1973 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2012).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); see also Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since April 1973) raises a reasonable possibility of substantiating the Veteran's claim.  

The evidence associated with the Veteran's claims file since the April 1973 rating decision includes the Veteran's lay statements, VA treatment records, and a VA medical opinion.

The Veteran reported in his April 2011 notice of disagreement and November 2011 VA Form 9, that he injured his back during service while carrying other soldiers on his back.  A review of the VA treatment records also show the Veteran reported a back injury as a result of carrying soldiers in service during his August 2010 primary care examination.  Also of record is an October 2011 VA medical opinion.  The VA examiner opined that the Veteran's current back disorder is not related to nor aggravated by active service.  

This evidence is "new" in that it was not of record at the time of the April 1973 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran suffered from an in service back injury.  

In Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Veteran's claim was previously denied because there was no evidence of an in-service back injury.  As noted, there is now evidence that indicates the Veteran sustained an injury to his low back in service.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  For those reasons, the Board finds that the evidence received since April 1973 warrants a reopening of the Veteran's claim of service connection for a low back disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder, and, to that extent only, the claim is granted. 


REMAND

As discussed above, the claim for service connection for a low back disorder is reopened based on the receipt of new and material evidence.  However, before addressing the merits of this claim, the Board finds that additional development is required.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unfortunately, the Board finds the October 2011 VA opinion is inadequate as the opinion does not take into consideration the Veteran's lay statements alleging a low back injury occurred in service.  
As noted above, the Veteran was afforded a VA medical opinion based on a review of the claims file in October 2011.  After a review of the service treatment records, the VA physician noted the Veteran had a normal June 1969 entrance examination and upon physical examination in September 1969, was found unfit for induction because of his osteoarthritis with fusion of C2-C3, old compression fracture C7, LS spine lumbarization of S1, and poorly formed lamina.  However, the VA physician opined that, "it is highly unlikely that osteoarthritis with fusion of C2-C3 and old compression fracture C7, and LS spine lumbarization of S1 would have occurred during the 3-4 months of active duty."  The physician noted that the Veteran's service treatment records did not document a significant trauma that could have aggravated the Veteran's back disorders.  The physician thus reasoned that the Veteran's back disorders were neither related to military service nor aggravated by service.  The physician explained that osteoarthritis takes at least five to ten years to manifest, and was caused by, or was the result of, neck injuries the Veteran sustained when he fell from a swing when he was six or seven years old.  

The VA physician reported that the Veteran's service treatment records did not show any significant trauma; however, the physician did not address the Veteran's lay statements from his April 2011 notice of disagreement, August 2010 VA treatment records, and November 2011 VA Form 9, that he sustained low back injuries in service from carrying soldiers on his back during basic training.  

Notably, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

Here, a VA examination must be performed to determine whether the Veteran's low back disorders clearly and unmistakably preexisted service, and if so, whether the back disorders were clearly and unmistakably not aggravated by his military service beyond the natural progression of the disorders, in light of the Veteran's alleged in service injury and other evidence of record.

Finally, a March 1970 letter from Dr. V.S. indicates that the Veteran had a physical examination and X-ray for employment with Southern Pacific Company as a student switchman in February 1969.  It does not appear, however, that an attempt has been made to obtain the Veteran's treatment or evaluation records prior to his military service for a back disorder, including the examination and X-ray performed by Southern Pacific Employees Hospital Association in February 1969, nor records relating to treatment and evaluation of his low back directly after his separation from service.  In adjudicating the matter of the Veteran's presumption of soundness, including any potential progression of the severity of a pre-existing disability, such records may be relevant.  In addition, the claims file shows that the Veteran has been treated at VA facilities; the most recent records associated with the file date from August 2010.  Updated records may be helpful to the Veteran's claim, and hence they must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated or evaluated him for his low back disorders prior to and after his military service, including Southern Pacific Employees Hospital Association.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, and any VA treatment records dated from August 2010 to the present for his low back disorders.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and likely etiology of the low back disorder.  The claims file must be made available to the examiner for review.  Based on the examination and review of the record, including the March 1970 letter from Dr. V.S., the Veteran's lay statements in his April 2011 notice of disagreement and November 2011 VA Form 9, August 2010 VA treatment records, and the October 2011 VA medical opinion, the examiner should answer the following questions.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a low back disorder that existed prior to his entry onto active duty in July 1969? 
(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting low back disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed low back disorder had its onset in service, dated from July 1969 to October 1969.  

The examiner should further consider whether the Veteran developed arthritis of any part of the spine within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had arthritis of the spine within one year after October 1969, his date of separation from service, and, if so, to describe the manifestations.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


